Dismissed and Memorandum Opinion filed February 25, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-01023-CR

                    SANTANA MATA OLGUIN, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 64937

                 MEMORANDUM                      OPINION


      Appellant filed a pro se notice of appeal from the trial court’s order denying
his application for post-conviction writ of habeas corpus pursuant to Article 11.07
of the Texas Code of Criminal Procedure. An article 11.07 writ of habeas corpus is
returnable to the Court of Criminal Appeals, and the convicting court’s order may
not be appealed to this court. See Tex. Code Crim. Proc. art. 11.07, § 3. Thus, only
the Court of Criminal Appeals has jurisdiction to review post-conviction habeas
corpus proceedings. Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals
for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that article
11.07 provides the exclusive means to challenge a final felony conviction).

      This court lacks jurisdiction to consider an appeal from the order on
appellant’s post-conviction application for writ of habeas corpus. Accordingly, we
order the appeal dismissed.



                                     PER CURIAM



Panel consists of Justices Boyce, Christopher, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2